3/12/2019 Court@aistilast T Sag witleO Gaie(H oteLOMmMy uEpeat tha Word Towrfershio!’ G GyiOtB/aee. | Heliagpcthat Cidir@ing a right to exclude oth...

ese Nora Ash @NoraAshWrites

 

DO 4 V1 19

Courtney!!! Milan =@courtneymilan - 28m Vv
Also, even if she DID invent m/f Omegaverse, it’s an idea, and she has no right to
restrict others from the idea.

Honestly, this looks to me like Addison is the copyright version of Faleena
Hopkins, You don’t get to take ideas from the community. This is wrong.

O 3 tl 2 34

WW! Mi ( rcllow
Courtney!!! Milan (__ Follow ) Vv
@courtneymilan = re

A brief note on my use of the word
“ownership” in this thread.

I believe that claiming a right to exclude
others from using an idea is a claim of
ownership. You may not use the word
“ownership,” but the right to exclude
others is a primary function of
ownership.

10:04 AM - 12 Mar 2019
3 Likes B® e &
QP 1 sm) 3

Courtney!!! Milan @courtneymilan - 1m Vv
If you file a takedown notice and say that someone else cannot publish a work
because It contains (a, b, and c) and your work contains (a, b, and c) you are
claiming ownership over the combination of a, b, and c, even if you do not say “I

own them.”
O1 ra) 4
Courtney!!! Milan =@courtneymilan - 42s Ni

So when I say “it looks like she’s claiming ownership over X” it’s another way of
saying "she is claiming a right to exclude others from X.”

Addison's claim to be able to exclude others is what made me say she was
claiming ownership.

oO tl

https:/Awitter.com/courtneymilan/status/1105514875604787201 1/5
3/12/2019 Case Soar) 361992 0n Gwitten Seq nares Hist O sirpligRtids CIE BEteos nPDegerkfopwafdgopying.... ”

a So It you dont read tantiction and tirst learned about A/B/U dynamics trom
Addison Cain's published work with that dynamic, you'd probably think she came
up with it.

She super did not. Nope.
Os 6 79

Wl Mi
Courtney!!! Milan ( Follow ) v
@courtneymilan

 

 

So here are the list of similarities. Note
there is no word-for-word copying.

Shad econ ew epioaly cares pagan UW fells ing sine

mae thera eal le cmd wha Alpin pose anh 45 1H wt
in who had the audacity to call himself 'The Shepherd’ was massive, the laa ee
bane

 

song abe sae bey The Onegas were ding a. uinatwal
3) Thi lous derbne 1 Unugas {rove first count tothe Ls
ar riehe unord ovcarance

: largest Alpha known in the Eastern Lands, and while it was a petty reactioames

ered something innate within him. nie lnadar ol a waloph amy that has ken aver a cty His mon follow
Yslipleader of a viokant army thal naaaken aver a ey Ha maa flow md

3 ara dying olf fron allacks by Alphas They go lo hung lo survive

2
na ragged breath, swaying as if her legs could not decide which way to run me dyoq ot trom atacks by Alphas. They go nto hung (0 surave
h, "No... no, no, this can't be happening.” ‘Folagorus searching for he assy mamas fo grve ther to hes solders

Hagomvsl rs searctong for the esiny (ema te give rem lo is solders.

onist has Bela confalant as second i command Js Ihe only Beta in tha a

n whispered, taking a step back, "No, It can't.” usthas Bala confidant as second in command ltrs the only Bela inthe arr
4 pi Ke

 

at noe
* General areata ba
2—the one she had fought her whole life—was making her tremble and PY Ew
dy a commotion all around.

ber scent and Psirous by
wr scent and haza by uss ola

0 thal sha can pass for
nat sha can pass for a8

   

fos deogs tad na seoin Aol Aiphh males A Alnus eho seed Net enter a rul
‘ons Cgbls off polental suiory and seals ner away
1s magic fave 119 room Ait of Alona mates AN Alphas sho smeg her enter a mil

iced around wildly as she backed away, her whole body tensed and poised Seat ian i ea

 
 

ee omega yes ght you eres”

ant, an armas thick as a tree trunk came around her middle, and she was ¢_””

y the swaggering pace of a man staking claim... of the victor of the battle, ="
2g 9 ordlshn be etUave Hob na hee wo reed Aba
jaa mndass a her haze Ha1 90 he a Orel ADRS

snapped in Drocco, He swept forward and lifted Cailyn, throwing her over s+
, out of the Great Hall :

 

¢ Aipna’s aovirces Fas
neato reuse Algna s advances Fads

 

 

Progra Gee fol understand wiry sha vets lo Benera As 3 Orraad ahd
amply wilh hee nature despa har personal (eehngs

to the floor, her body convulsed in another cramp, drawing out the female's Ru ciehae nets aren Oncor cna woeenoer
), needed—to press her hands between her legs.

   

ver, pressing her hands between her legs, and groaned. Heuoaloces| Omen avay Os loom so mal sha can taps,

gare locks Ornepa anvay i tvs room 39 hal sha canal ast ¥pa,

6:56 AM - 12 Mar 2019

1 Retweet 26 Likes e & &. & & (ed) @
O 5 tT) 1 26

Courtney!!! Milan @courtneymilan + 3h v
e . (similarities, cont'd)

BTBB: Prolagonist is obsessed with his Omega. DemzOmega stops ealing
match
CtC: Protagonist is obsessed with his Omega, Demant

|; Prolagenist ts unwilling lo change world view, evan if il would make [ha Omega ha
match

Protagonial is unwilling lo change world view, evan if il would make Iha Omega haps
BTBB: Alpha is given unwanted advice [rom Bela sece
CIC: Alpha is given unwanted advice from Bela secons, once conlacied. the olher hidden Omegas belray Clare

BTBB: Protagonisl uses information unwillingly gathare-" Comacted, the olher hidden Omegas betray Callyn

CIC: Protagonist uses information unwillingly gathered

| Omega begins le develop Slockholm synuroma, questions har reaclions and is co

BTBB: Instead of asking Claire why she is unhappy, P!
outside help

CtC: Instead of asking Cailyn why she is unhappy, Pro
oulside help. ‘: Protagonist tries lo make Claire jealous. This in lurn breaks her spirit

‘Omega begins lo develop Slockholm syndrame, questions her reactions and is canfi

7 . Prolagonist Ities lo make Cailyn jealous This in ur breaks her spirit
BTBB: The Omega falls into a deeper depression and

Omegas.

; |: Claire oscapes al first opportunily, jumping off a balcony, escapes inlo cily leaving
CtC: The Omega falls inio a deeper depression and denser

Omegas, Cailyn escapes al first opportunity, floating off a balcony, oscapas into city leaving bt
inger

O41 M1 23

Courtney!!! Milan @courtneymilan : 3h Vv
I *know* this looks like a lot, but I have also read enough fanfiction to know that I
have read this exact same thing on AQ3 a fucking MILLION times.

 

One of the reason certain people *write* A/B/O is because it exaggerates gender
essentialist characteristics,

https:/Awitter.com/courtneymilan/status/11054674976275701 76 1/9
3/12/2019 Courtyey|s Milan T @nciwilteo SDOu le arBtadewnenticead say that KemPens Abs Kamnot Publish aavesk Because it contains (a, b, ..
because it contains (a, b, and c) and your
work contains (a, b, and c) you are
claiming ownership over the
combination of a, b, and c, even if you
do not say “I own them.”

10:05 AM - 12 Mar 2019

s ¥
1 Retweet 14 Likes O & e e zs Ri, ® ray
QO 2 ta 14
! Courtney!!! Milan @courtneymilan : 27m Vv
Ce So when I say “it looks like she’s claiming ownership over X" it's another way of
, saying “she is claiming a right to exclude others from X.”

Addison's claim to be able to exclude others is what made me say she was
claiming ownership.

QO Ti 14
a Jennifer Bene @jbeneauthor - 24m .
"Kaxon | Replying to @courtneymilan

Ihave a lot of respect for you, Courtney, and in this case I hope you've just been
misled? Her publisher filed a DMCA, not Addison. And it had nothing to do with
the use of Omegaverse characteristics, but plot and characters. Have you had the
chance to read the info?

O1 Tt

Courtney!!! Milan @courtneymilan - 22m Vv
[read all the info. The plot and character points that she lists are EXTREMELY
standard Omegaverse characteristics, which are listed in the above thread.

O 2 TQ 2

Courtney!!! Milan @courtneymilan - 20m Vv
And I just need you to ask: If there were actual copyright infringement here
which would support a DMCA claim, why is her publisher not asserting copyright
infringement as a counter claim?

O41 a

O

Courtney!!! Milan @courtneymilan - 19m Ni
And it's pretty clear that Addison has been supporting her publisher's actions on
her behalf—she’s calling the woman a plagiarist, after all—so I think saying that
she is claiming ownership over those characteristics is fair.

QO 2 YQ 1

Courtney!!! Milan = @courtneymilan - 17m Vv
I know you're friends, and I'm sorry to say this about your friend, but I have not
seen any thing that makes me think there was any merit to those initial takedown
notices.

QO nm 1

9d

https://twitter.com/courtneymilan/status/1105515152525352960 1/5
